                                                 REDACTED                               ^ * « ,mj
     OCT 25 2019 i
! L                J
CiJZfiKTu^r-'iRiCTCOURT                           AFFIDAVIT
              I, Jason Brumbelow, being first duly sworn, hereby depose and state as follows:


                             INTRODUCTION AND AGENT BACKGROUND



              1.       I am a Special Agent with the United States Department of Homeland Security,

       U.S. Immigration and Customs Enforcement("ICE"), Homeland Security Investigations(HSI),

       and have been since January 2008. I am currently assigned to work on the Hampton Roads

       Human Trafficking Task Force within the Norfolk, Virginia Division of HSI. My experience

       includes the investigation of cases involving human trafficking and the use offacilities of

       interstate and foreign commerce in furtherance of such crimes. I am a graduate ofthe Federal

       Law Enforcement Training Center's Criminal Investigator Training Program and the U.S.

       Immigration and Customs Enforcement Special Agent Training Program. I have received

       training in the investigation of criminal violations offederal law within the jurisdiction of HSI,

       and I have received specialized training in the investigation of human trafficking and child

       exploitation. Additionally, I have received specialized training and gained specific experience in

       arrest procedures, the execution of search and seizure warrants, and various other criminal laws

       and procedures.


              2.       The facts in this affidavit come from my personal observations, my training and

       experience, and information obtained from other agents and witnesses. Because this affidavit is

       submitted for the limited purpose of establishing probable cause in support ofthe application for

       an arrest warrant, this affidavit does not set forth each and every fact learned by me or observed

       by me during the course ofthis investigation.
        3.     This affidavit includes only the facts I believe are necessary to establish probable

cause to believe that GERALD J. MANOLAS has committed violations of Coercion and

Enticement ofa Minor, in violation of 18 U.S.C. § 2422(b), and Travel with Intent to Engage in

Illicit Sexual Activity, in violation of 18 U.S.C. § 2423(b).

                                  STATUTORY AUTHORITY


       4.      Title 18, United States Code, Section 2422(b), prohibits the persuasion,

inducement, or enticement of a minor to engage in prostitution or any sexual activity for which

any person can be charged with a criminal offense. Virginia Code Section 18.2-374.3(D)

prohibits a person from using a communications system, including but not limited to computers

or computer networks or bulletin boards, or any other electronic means,for the purposes of

soliciting, with lascivious intent, any child he knows or has reason to believe is at least 15 years

of age but younger than 18 years of age, to knowingly and intentionally commit certain activities

-including the exposure of his sexual or genital parts to any child, proposing that any child

expose his sexual or genital parts, and proposing that a child perform an act of sexual intercourse

-ifthe person is at least seven years older than the child.

        5.     Title 18, United States Code, Section 2423(b) prohibits a person from traveling in

interstate commerce for the purpose of engaging in any "illicit sexual conduct" with another

person. "Illicit sexual conduct" includes a "commercial sex act"(that is, any sex act on account

of which anything of value is given to or received by any person) with a person under 18 years of

age. 18 U.S.C. §§ 2423(f)(2), 1591(e)(3).
                                       PROBABLE CAUSE



        6.      On or about March 19, 2019, HSI Special Agents received information from a

Non-Governmental Organization(NGO)about the possible sex trafficking ofa minor. The NGO

advised HSI that one ofthe family members of a minor female victim (hereinafter "the MFV")

may have allowed an older man,later identified as Gerald MANOLAS,to have sex with the

MFV in exchange for items of value.


        7.      The NGO also informed HSI that the MFV was in a shelter, located in another

state, after having detoxed from a heroin addiction. The MFV turned 18 years old in December

2018.



                           Interview of Family Members of the MFV



        8.      On April 10, 2019, an FBI Special Agent and I interviewed SR and TT -the

mother and grandmother, respectively, ofthe MFV - at their residence in Norfolk, VA. Among

other things, SR said the following:


             a. The MFV was addicted to heroin. A friend got the MFV addicted to drugs and
                involved in commercial sex. The MFV would spend time with men that were a
                lot older than the MFV. One ofthese older men was named "Gerald." Gerald
                would give the MFV money. SR saw Gerald a few months ago while walking the
                MFV to a 7-11 store.

        9.      Based on the other information from this investigation, and as described below, it

appears that the "Gerald" to which SR referred is Gerald MANOLAS,date of birth December 3,

1964.
                                        Interviews of the MFV



       10.      On April 24,2019, an FBI Special Agent and I interviewed the MFV at the HSI

office in Fairfax, Virginia. Among other things, the MFV said the following:


             a. The MFV was living in a shelter for victims of human trafficking. The MFV
                went to this shelter after she detoxed from a heroin addiction.

             b. The MFV began having sex in exchange for money while attending middle
                school. MH would purchase drugs with money she earned from commercial sex.
             c. The MFV said she met a sex customer called JERRY (Gerald MANOLAS)
                through a female acquaintance that was also involved in commercial sex. The
                MFV said MANOLAS was going to pay this acquaintance for sex. However,
                MANOLAS asked if he could instead have sex with the MFV when MANOLAS
                saw her. The MFV said MANOLAS paid her $100 in exchange for oral sex. The
                MFV said she was 16 years old when she first had sex with MANOLAS.

             d. The MFV said she continued to have sex with MANOLAS. The MFV was 17
                when she stopped having physical contact with MANOLAS. The MFV told
                MANOLAS that she was a minor. MANOLAS continued to engaged in sex with
                the MFV after the MFV disclosed that she was a minor.

             e. MANOLAS provided money,clothes, and paid other items of value during the
                time the MFV was having sex with MANOLAS. The MFV said she had no
                source ofincome during the time she was having sex with MANOLAS.
                MANOLAS would occasionally drive the MFV to middle school during the time
                that he was having sex with the MFV.

             f. The MFV said she used telephone number|^m-2443 during the time she and
                MANOLAS had a sexual relationship. The MFV said MANOLAS paid her
                phone bill and placed her on his family telephone plan during the time that
                MANOLAS was having sex with the MFV.

             g. The MFV said that her mother, SR,liked MANOLAS. The MFV said her mother
                was aware that the MFV was having sex with MANOLAS. The MFV said SR
                encouraged the MFV to "follow her heart" regarding the MFV's sexual
                relationship with MANOLAS. The MFV said MANOLAS sent her letters and
                tried to call her at the shelter.

             h. The MFV said she provided some ofthe money that she earned from commercial
                sex to SR. The MFV said SR knew that the MFV earned this money from
                commercial sex. The MFV said SR would purchase diapers, clothing, and other
                items with the money the MFV earned from commercial sex.
       11.      On July 22,2019,1 again interviewed the MFV -this time at a shelter for victims

of human trafficking. Among other things, the MFV said the following:


             a. The MFV had a physical relationship with MANOLAS for approximately 2 years.
                The MFV would see MANOLAS "almost daily" during this period. The MFV
                usually met MANOLAS on a boat that he had slipped in Norfolk, VA. This boat
                had a bedroom. MANOLAS later moved this boat to the Florida Keys.

             b. The MFV met MANOLAS at an apartment in Norfolk, VA. MANOLAS came to
                this apartment to purchase sex from another girl that stayed in the apartment.
                While at the apartment, MANOLAS paid the MFV $100 in exchange for oral sex.
             c. MANOLAS continued to have sex with the MFV. MANOLAS would give the
                MFV money. MANOLAS purchased the MFV a cellular telephone. MANOLAS
                placed the MFV on his phone plan.

             d. MANOLAS would become angry if the MFV communicated with other men.
                MANOLAS would monitor the MFV's text messages to see ifthe MFV was
                speaking to other men. MANOLAS threatened 2 ofthe MFV's boyfriends.
             e. MANOLAS usually paid the MFV in cash. However, MANOLAS also provided
                the MFV with a "cash card." MANOLAS would load fiinds onto the cash card
                for the MFV. MANOLAS also purchased the MFV a car for her 18^*^ birthday.
                The MFV said this car was yellow with black stripes.

             f. MANOLAS dropped the MFV off at her middle school at least 2 times.
                MANOLAS also picked the MFV up from middle school at least 1 time. During
                this pick-up, MANOLAS told a school employee that he was the MFV's
                grandfather.

             g. The MFV was addicted to heroin while she was having sex with MANOLAS.
                The MFV said she wanted MANOLAS's money so she (the MFV)could purchase
                heroin. The MFV would also meet MANOLAS in order to avoid problems at
                home.

             h. MANOLAS took at least one nude photograph of the MFV. MANOLAS took a
                photograph ofthe MFV while she was lying down naked, with $100 bills lying on
                the MFV's breasts. MANOLAS asked the MFV to take nude photographs of
                herself"all ofthe time." The MFV complied, and sent these photographs to
                MANOLAS.

             i. MANOLAS would sometimes masturbate when he and the MFV engaged in
                video chats.
             j. The MFV stated that she had not seen MANOLAS since she went to detox in
                November 2018. The MFV said that MANOLAS had driven her to the detox
                facility.

                                          Interview of JS

       12.      On June 25,2019 an FBI Special Agent and I interviewed JS. JS is a guidance

counselor at the middle school that the MFV attended in Norfolk, VA. JS said she was working

on November 6, 2018 when the MFV went to the hospital to go into detox. JS stated that an

older male came to the middle school to pick the MFV up on that day. According to JS, the

older man claimed that he was the MFV's "grandfather." JS also reported that MFV said her

"grandfather" allowed the MFV to use his Lyft ride-sharing service account.


       13.      JS also said she had recently visited the MFV at a shelter. During the visit, the

MFV told JS that the man that picked her up from middle school on November 6, 2018, had

"victimized" the MFV and was not the MFV's grandfather.


                                         Interview ofPL



       14.      On April 29, 2019,1 interviewed PL-an employee ofthe shelter where MFV

was then-residing. Among other things, PL said the following.


             a. PL contacted MANOLAS via telephone to confront MANOLAS about his
                repeated attempts to contact the MFV at the shelter. PL said she contacted
                MANOLAS via telephone number H[|B-5319 or ^^^|-4562.
             b. During the call, MANOLAS said he had feelings for the MFV and the MFV's
                family. MANOLAS also claimed that he was the MFV's savior. MANOLAS
                said he did not know the MFV was a minor when he began his relationship with
                the MFV. MANOLAS said he found out the MFV was a minor after he began his
                relationship with the MFV.

             c. PL told MANOLAS that she was going to report his relationship with the MFV to
                law enforcement.
       15.      During this investigation, I served a summons on the carrier for telephone number

       |-4562 for subscriber, toll and billing records. On June 14, 2019,1 received the returns
from this summons. According to these returns, the billing party for telephone number

4562 is Gerald J. MANOLAS. The address listed for MANOLAS was                             Virginia

Beach, VA.


       16.      Public database queries for telephone number||||HH-3319 reveal that the user
ofthis telephone number was Gerald MANOLAS as recently as April 30,2019. The address

listed for MANOLAS was mH||||H||,Virginia Beach, VA.

                   Review of Call Summaries from the MFV*s First Shelter



       17.      On April 17, 2019,the shelter where the MFV was then-residing provided me

with summaries ofthe calls between the MFV and her mother, SR. The shelter advised me that

they monitor calls between residents and contacts. The shelter advised me that the MFV was

aware that the shelter monitored her telephone calls. A review ofthese call summaries revealed

the following pertinent information:


             a. On April 12, 2019,the MFV and SR have a supervised call. SR advised the MFV
                that"Homeland and FBI" interviewed her(SR). SR said the questions all came
                down to the MFV sleeping with people for drugs, money and "stuff." SR said the
                investigators told her(SR)that Jerry "basically" raped the MFV. The MFV
                responded,"He did not I wanted to." SR said the investigators said it was rape
                because the MFV was a minor.

             b. During the same April 12,2019 call, SR told the MFV that the MFV's father had
                accused her(SR)of cheating with Jerry. SR said that was disgusting because she
                (SR)"will never sleep with someone who my kid messed with." SR tells the
                MFV that she got a car for the MFV, The MFV's little brother then says that
                Jerry has the car. Later in the call, the MFV says she does not want to get anyone
                in trouble. SR tells the MFV that she(SR)deleted all contacts in the MFV's
                telephone. SR also tells the MFV that she(SR)will give the MFV $100. The
                MFV also tells SR that she (the MFV)disclosed that "people" paid the MFV.
                                                 7
             c. On February 8,2019 the MFV had a supervised call with SR. During this call,
                the MFV's younger sister mentioned an "Uncle Rusty." A male then came on the
                line. The males said,"Hi and I love you and miss you too 'woof, woof.'"

       18.      An FBI Special Agent and I interviewed SR on April 10, 2019. Therefore, I

assert there is probable cause to believe that SR and the MFV are discussing this investigation in

the April 12, 2019,telephone call.


                   Review of Correspondence from MANOLAS to the MFV


       19.      In May 2019,1 spoke with an employee at the shelter where the MFV was then-

residing. The employee informed me that the shelter screens correspondence mailed to its

residence, to include the MFV. According to the employee, MANOLAS sent the MFV several

letters and gifts through the mail. The employee provided me with copies ofthe correspondence

that MANOLAS sent to the MFV. A review of this correspondence revealed the following

pertinent information:


             a. In a letter dated December 5, 2018, MANOLAS refers to himself as "Dawg," and
                acknowledged that the MFV's birthday was in 3 weeks. MANOLAS wrote that
                the MFV needed to get her license so she could assist him with work. MANOLAS
                ended the letter by vmting,"Love you" and addressed the MFV by her first name.

             b. In a letter dated December 3, 2018, MANOLAS referred to the MFV as
                "dollface." MANOLAS referred to money he is making at work. MANOLAS
                also referred to the MFV as "Dawgita" and referred to himself and "Dawg."

             c. In a letter dated December 2, 2018, MANOLAS referred to the MFV by her first
                name. MANOLAS ended the letter by writing,"Love you" and signed the letter
                "Dawg."

             d. In a letter dated November 30,2018 MANOLAS addressed the MFV as
                "Sweetie." MANOLAS acknowledged that he just got offthe phone with the
                MFV. MANOLAS wrote that he just mailed clothes to the MFV. MANOLAS
                refers to the MFV as "Dawgita" in the letter. At the end ofthe letter, MANOLAS
                wrote,"I love you" and again referred to himself as "Dawg."
             e. In a letter dated November 27,2018 MANOLAS addressed the MFV by her first
                name. MANOLAS wrote that he took the MFV's mother to a doctor's
                appointment. MANOLAS refers to the MFV as "Dawgita.'
             f. MANOLAS sent the MFV a letter dated November 28,2018. MANOLAS
                included photographs of the MFV's siblings and father in this letter. MANOLAS
                also included a photograph of a boat in the letter.

             g. MANOLAS sent the MFV a letter dated November 29,2018. In the letter,
                MANOLAS wrote that he gave the MFV's mother(SR)a phone card.
                MANOLAS wrote that the MFV's younger sister was bugging him about her
                Christmas presents. MANOLAS wrote that he would get the MFV's younger
                sister a new phone ifthe MFV approved. MANOLAS wrote that he had an open
                line that the MFV's younger sister could use. The return address on this letter
                was                   Virginia Beach, Virginia, 23451 where, this investigation
                has learned, MANOLAS previously resided.

                                          Interview of AF

       20.      On May 9, 2019, and again on August 8, 2019, an FBI Special Agent and I

interviewed AF in Virginia Beach, Virginia. AF is MANOLAS's estranged wife, with whom he

has children. Among other things, AF said the following:


             a. AF said she saw pornographic images on a laptop that MANOLAS used. AF said
                the girls in these images appeared to be teenagers that were similar to her
                daughter's age. AF said her daughter was 15 or 16 years old when she saw these
                images.

             b. AF said MANOLAS was in a relationship with a young girl. AF told
                investigators the first name ofthe young girl MANOLAS was in a relationship
                with - which was the same first name as that ofthe MFV. AF said she thought the
                MFV was 19 years old. AF said the MFV was addicted to heroin.

             c. AF learned about the relationship between MANOLAS and the MFV 2 or 3 years
                ago. AF found out about the relationship after seeing a photograph ofthe MFV
                on MANOLAS'phone.

             d. AF said MANOLAS will sometimes bark and refer to himself by the nickname
                "Dawg."

             e. AF felt that MANOLAS was taking advantage of a "mixed up girl" in his
                relationship with the MFV. MANOLAS has defended his relationship with the
                MFV to AF. MANOLAS has also referred to the MFV as his "girlfiiend."
                MANOLAS also told AF that he provides rides to the MFV's mother. AF said
                MANOLAS took out title loans on his children's cars. AF said MANOLAS used
                the money from these loans to purchase a car for the MFV.

             f. MANOLAS moved to the Florida Keys for a short time in the summer of 2018.
                He told AF that he moved to Florida because his relationship with the MFV was
                "not working." MANOLAS explained to AF that he allowed the MFV to use his
                ride-sharing service account and learned that the MFV was seeing other men by
                tracking her use of his ride-sharing account. MANOLAS was "emotional" when
                he told AF he was moving to Florida. When MANOLAS moved back to Virginia
                approximately four months later, he told AF it was to resume his relationship with
                the MFV.


             g. AF said MANOLAS uses contact telephone number|^^^|-4562 and email
                address kevs2fish@vahoo.com.

                                     Interview of MG and JS

       21.      On September 4, 2019, an FBI Special Agent and I interviewed MG and JS at

their residence in Norfolk, Virginia. MG and JS both knew the MFV during the time the MFV

was in contact with and in a sexual relationship with MANOLAS. Among other things, MG

stated the following:

             a. MG met the MFV when the MFV was 16 years old. The MFV had a sexual
                relationship with older man called "Jerry"(MANOLAS)while the MFV was 16
                years old. During this time, MANOLAS helped "take care" ofthe MFV and the
                MFV's family.

             b. MANOLAS gave money to the MFV in exchange for sex. MANOLAS
                purchased a cellular telephone for the MFV. MANOLAS paid for the service on
                the MFV's cellular telephone. MANOLAS allowed the MFV to use his Lyft
                account. The MFV would use MANOLAS' Lyft account to get rides to and from
                MG's former residence.


             c. MANOLAS was "controlling" ofthe MFV. If the MFV cheated on MANOLAS,
                or visited people of whom MANOLAS did not approve, MANOLAS would cut
                off service to the MFV's cellular phone.

             d. MG observed and heard a FaceTime video call between MANOLAS and the
                MFV. This conversation took place while the MFV was visiting MG. MG said
                MANOLAS called the MFV via FaceTime because MANOLAS wanted the MFV
                to prove that she (the MFV)was not with any other men. The MFV showed MG
                                                10
                to MANOLAS to prove that she (the MFV)was not with a man. MG overheard
                MANOLAS tell the MFV that he would cut off the MFY's cell phone service if
                he found out that the MFV was cheating on him.

             e. The MFV's mother and father knew that the MFV had a sexual relationship with
                MANOLAS. The MFV's parents knowingly received some ofthe money that
                MANOLAS paid to the MFV for sex. The MFV's parents approved ofthe
                contact between MANOLAS and the MFV,and knew that the MFV used some of
                the money that she (the MFV)received from MANOLAS to purchase drugs.

       22.      JS also provided information to the FBI Special Agent and me. Specifically, and

among other things, JS stated that the MFV's mother used some ofthe money that MANOLAS

paid to the MFV in exchange for sex. The MFV told JS that her (the MFV's) mother used some

ofthe money the MFV received from MANOLAS to purchase diapers for the MFV's siblings.

Further, JS once saw the MFV with an unspecified amount of cash. The MFV told JS that she

(the MFV)received this cash from MANOLAS.


                                       Records Reviewed



       23.      In June 2019,1 served Bandwith.com, Inc. with a Summons for subscriber and

call detail records for telephone numbers||^H-4562 and ^^H-2443. This investigation
identified 111^1-4562 as a number used by MANOLAS,and H^^|-2443 as a number used
by the MFV. On June 14 and 18, respectively, I received returns associated with numbers

Bi-4562 and 11^^1-2443. The returns stated that both telephone numbers were associated
with Apple iPhones. A review ofthe returns associated with number                  revealed the

following pertinent information:


             a. Gerald J. MANOLAS is the user and the "billing party" for this number. The
                returns listed kevs2fish@.vahoo.com as the contact email address for MANOLAS.




                                               11
             b. MANOLAS made multiple payments for this telephone number between January
                and November 2018. MANOLAS paid his phone bills by both bank draft and
                credit card. The bank accounts and credit cards bear MANOLAS'name.

             c. The toll records show numerous calls between this number and number jj^HII-
                2443 between January 1, 2018 and November 6,2018.

       24,      A review ofthe returns associated with number H[|||[||-2443 revealed the
following pertinent information:


             a. Gerald J. MANOLAS is listed as the "billing party" for this number. The returns
                listed kevs2fish@vahoo.com as the contact email address for MANOLAS.

             b. The MFV is listed as the user ofthis number. MANOLAS made multiple
                payments for this number between January and November 2018. MANOLAS
                paid these phone bills by both bank draft and credit card. The bank accounts and
                credit cards bore MANOLAS'name.

             c. The toll records show numerous calls between the number and number
                4562,

       25,      I assert that these returns corroborate the statements made by the MFV,AF,and

MG that MANOLAS paid for the MFV's cellular telephone. It also corroborates the MFY's

assertion that she and MANOLAS communicated with these cellular telephones, MG's

statement that she witnessed the MFV and MANOLAS communicate via FaceTime, which is an

Apple service, further supports the MFV's statement that she and MANOLAS had video

communications.

                               Search Warrant of iCloud Account



       26,      On September 20, 2019 a magistrate judge in this court authorized a search

warrant for information stored in the iCIoud account for MANOLAS, On September 26,2019,1

received the results ofthis search warrant from Apple, Inc. Among other things, I found the

following relevant information in these returns:



                                                12
       a.     The iCloud returns contained at least 20 photographs ofthe MFV stored in
              MANOLAS' photo library.

       b.     There were multiple screenshots oftext messages that appeared to be between
              MANOLAS and the MFV. In one ofthese messages, MANOLAS wrote that he
              knew the MFV was in a hotel with "teddy." At the end ofthe message,
              MANOLAS also wrote,"Glad I could give you some xans so you could relax and
              chill with him."

       c.     There was a screen shot of another message between the MFV and MANOLAS.
              In this exchange, MANOLAS wrote "When I get back I'm taking you to do
              something fun ....outdoors ... in the daylight."

       d.     The returns contained a screenshot of a text exchange in which the MFV wrote,
              "I'm really just fucking taking a nap like what the fuck I can't do that?"
              MANOLAS then wrote that he believed the MFV was,"going out and doing more
              shit."

       e.     Another screenshot in the returns contained messages from the MFV to
              MANOLAS. The MFV wrote,"Was gonna see if you could come get me but
              then my gpa said he wanted me to stay here with the fam Are you that mad? You
              know I would love to be in a bed."

       f.     The returns contained a screenshot of a Lyft ride request. The pickup location
              was the MFV's house, and the drop-offlocation was the Middle School that the
              MFV attended.

       g.     There are a series of photographs of a boat being lifted onto a cargo truck. There
              is also an image of a invoice, in the amount of$7,100, to a company called "US
              Boat Haulers, LLC."

       h.     There are several photographs of signs showing the Florida state line. These
              photographs appear to be taken from inside a vehicle that is travelling toward the
              Florida state line.

       i.     There is a screenshot of a map of a portion ofthe Florida Keys in the returns. The
              screenshot contains a message stating that MANOLAS' phone was in the Florida
              Keys between Islamorada and Tavemier, Florida.

       27.    An FBI Computer Scientist analyzed the meta-data associated with the files that I

received from the search of MANOLAS'iCIoud account. Based on the meta-data, the Computer

Scientist was able to determine the location where the user ofthe iCIoud account was when he

downloaded some ofthese files. Based on this analysis, the Computer Scientist determined that


                                              13
the user downloaded files from Florida on the following dates: June 15, 2018; June 17, 2018;

July 28,2018; July 31, 2018; and August 8, 2018.

       28.    Based on the above analysis, I assert that this corroborates AF's assertion that

MANOLAS moved to Florida during the summer of 2018 and, more specifically, in

approximately August 2018.


       29.    Based on information obtained in this investigation, I assert there is probable to

believe that MANOLAS has used multiple means to entice the MFV to engage in illegal sexual

activity with him. I believe that MANOLAS provided the cellular telephone to the MFV as a

means of enticing the MFV to continue an illegal sexual relationship with him. Additionally, I

assert there is probable cause to suspect that MANOLAS used this cellular telephone as a means

of exchanging sexually suggestive images and communications with the MFV.

       30.    Additionally, this investigation has revealed that MANOLAS would cut offthe

MFV's phone service whenever MANOLAS suspected the MFV was with other men. I assert

that this shows that MANOLAS used the cellular telephone to coerce the MFV to continue the

illegal sexual relationship. Through this cellular telephone,the MFV was also able to access

MANOLAS'ride-sharing account, as well as request money from MANOLAS. Therefore,I

assert there is probable cause to believe that this phone provided MANOLAS multiple means of

enticing and coercing the MFV into an illegal sexual relationship with him.

                                        CONCLUSION



       31.     Based on the forgoing facts, along with my training and experience, I believe

there is sufficient probable cause to believe that between in or about January 2017 and

continuing until in or about November 2018, GERALD J. MANOLAS used a means and facility

                                               14
of interstate commerce to knowingly persuade, induce, entice, and coerce the MFV,who had not

attained the age of 18 years, to engage in sexual activity for which a person can be charged with

a criminal offense, namely Virginia Code § 18.2-374.3(d), in violation of 18 U.S.C. § 2422(b).

Further, I believe there is sufficient probable cause to believe that in or about August 2018,

GERALD J. MANOLAS traveled in interstate commerce - that is,from Florida to Virginia-for

the purpose of engaging in illicit sexual conduct with the MFV,in violation of 18 U.S.C. Section

2423(b).


                                                  Respectfully submitted.



                                                   Jason Brumbelow
                                                   Special Agent
                                                   Homeland Security Investigations

Read and Approved:



V. Kathleen Dougherty
Assistant U.S. Attorney


                              Subscribed and sworn to before me
                               On this         day of October,2019.



                               The Honorable Robert J. Krask
                               United States Magistrate Judge




                                                 15
